Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated "vDNN: Virtualized deep neural networks for scalable, memory-efficient neural network design," (M. Rhu, N. Gimelshein, J. Clemons, A. Zulfiqar and S. W. Keckler).

With respect to claims 1, 11, and 15, RHU et al teach  method for determining memory requirement for processing a deep neural network (DNN) model on a device (frameworks facilitating the study of memory consumption in Deep Neural Network (DNN), the method comprising: receiving at least one DNN model for an input, wherein the at least one DNN model includes a plurality of processing layers (establishing memory usage as baseline allocation trend) (Fig. 1; Page 1); generating a network graph of the at least one DNN model, wherein a plurality of nodes of the at least one network graph indicates the plurality of processing layers of the DNN model and a plurality of edges of the network graph indicates flow of data between the plurality of processing layers (training a network graph indicating processing corresponding to fully connected layers) [Page 2]; identifying at least one execution order of the plurality of processing layers based on the generated network graph (initiating layer operations providing execution flow of execution layer, the computation/execution flow of forward propagation featuring a serialized process) [See DNN Training vs. Inference; pages 3 and 6-7); creating a colored network graph of the at least one DNN model using the identified at least one execution order (classifying inter-layer dependency map determined by the layer’s input-output relationships and referred to  the number of consumer layers that depends on the current process) [Fig. 3; Page 3]; determining at least one reuse buffer overlap possibility across the plurality of processing layers using the colored network graph (temporary buffer called workspace in cuDNN needed in certain convolutional algorithms, the workspace buffer sized with the maximum workspace requirement among all layers and reused during backward propagation) [Fig. 2; Page 3]; and determining the memory requirement for processing the at least one DNN model based on the determined at least one reuse buffer overlap possibility (adopting a network-wide memory allocation policy as DNN training requiring the intermediate feature maps of all the layers in the network featuring breakdown of memory usage based on functionality) [Fig. 4 and Fig. 5; Page 3 & page 6-7].

Allowable Subject Matter
Claims 2-10 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190303025 (Sekiyama et al) teaching method is provided for reducing consumption of a memory in a propagation process for a neural network (NN) having fixed structures for computation order and node data dependency. The memory includes memory segments for allocating to nodes. The method collects, in a NN training iteration, information for each node relating to an allocation, size, and lifetime thereof.
US 20190205736 (Bleiweiss et al) teaching apparatus to facilitate compute optimization is disclosed. The apparatus includes a at least one processor to perform operations to implement a neural network and compute logic to accelerate neural network computations.

N. R. Miniskar, S. K. Pasupuleti, V. Rajagopal, A. Vishnoi, C. K. Ramasamy and R. N. Gadde, "Optimal SDRAM Buffer Allocator for Efficient Reuse of Layer IO in CNNs Inference Framework," 2018 IEEE International Symposium on Circuits and Systems (ISCAS), 2018, pp. 1-5.
K. Peng, S. Fu, Y. Liu and W. Hsu, "Adaptive runtime exploiting sparsity in tensor of deep learning neural network on heterogeneous systems," 2017 International Conference on Embedded Computer Systems: Architectures, Modeling, and Simulation (SAMOS), 2017, pp. 105-112.
R. Sakamoto et al., "The Design and Implementation of Scalable Deep Neural Network Accelerator Cores," 2017 IEEE 11th International Symposium on Embedded Multicore/Many-core Systems-on-Chip (MCSoC), 2017, pp. 13-20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136